Citation Nr: 1615383	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-09 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable evaluation for status post left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to October 1994.  He had additional service in the National Guard.  

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified at a travel board hearing before the undersigned in March 2011.  A transcript of the hearing is of record.  The matter was remanded by the Board in February 2014.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.


FINDING OF FACT

The Veteran's status post left inguinal hernia repair is as likely as not manifested by a painful scar.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a 10 percent evaluation, but no higher, for status post left inguinal hernia repair have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 7338, 7804 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

This case was remanded by the Board in February 2014 to allow the Veteran an opportunity to submit additional evidence and to provide him with a new VA examination.  Following the remand, the Veteran was notified of his right to submit additional evidence, and was given the option to provide VA with a release form so the appropriate evidence could be obtained for him.  See February 2014 notification letter.  The record reflects that the Veteran did not respond.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.

A new examination was provided in April 2014.  The examination involved a review of the entire claims file and an in-person examination.  The examiner addresses the symptomatology relevant to the issue on appeal, and provides an adequate basis for all opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Hence, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran appeals the denial of a compensable evaluation for status post left inguinal hernia repair.  His disability is currently evaluated under 38 C.F.R. 4.114, Diagnostic Code (DC) 7338.  

Under DC 7338, a noncompensable evaluation is warranted for either a small inguinal hernia, reducible, or without true hernia protrusion; or, an inguinal hernia that is not operated, but is remediable.  A 10 percent evaluation is warranted for a post-operative recurrent inguinal hernia, readily reducible, well-supported by truss or belt.  A 30 percent evaluation is warranted for a small inguinal hernia, post-operative recurrent or unoperated irremediable, not well-supported by truss, or not readily reducible.  A maximum evaluation of 60 percent is warranted for a large inguinal hernia, post-operative recurrent, not well-supported under ordinary conditions and not readily reducible, when considered inoperable. 

The Veteran has undergone two hernia surgeries, and as a result, he has a scar at the left inguinal area.  Because of this, the Board will consider whether he is entitled to compensation for painful scarring under DC 7804.  Under this diagnostic code, a minimum evaluation of 10 percent is warranted for one or two scars that are unstable or painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  A maximum 30 percent evaluation is warranted for five or more scars that are unstable or painful.  

The Veteran was provided with a VA examination in May 2008.  The examiner recorded a history of left inguinal hernia repair in 1993, and a second repair in April 2008, due to a recurrence.  Since then, the Veteran has had sharp stabbing pain at the incision area.  He has difficulty bending down, stooping, and lying down.  The examiner found no evidence of a recurrent hernia, and the Veteran did not wear a truss or belt.  A surgical scar at the left inguinal area was noted.  Though the scar itself was not painful, there was soft tissue swelling underneath and along the scar area, and tenderness was present underneath the scar. 

The Veteran was given a second VA examination in April 2014.  He had symptoms of burning, tearing, and pulling with physical activity.  He continued not to use a truss or supporting belt.  There was no evidence of a recurrent hernia.  A surgical scar was noted, but according to the examiner, it was not painful.  However, the Veteran indicated he restricts his lifting to 20 pounds to avoid straining.  Otherwise, he experiences painful burning and tearing sensations.   

The treatment reports of record corroborate the Veteran's complaints of residual pain due to surgery.  For example, a May 2008 primary care note describes mild incisional pain.  By October 2009, a year-and-a-half after his second surgery, he continued to have some reducible swelling and mild discomfort in the left inguinal region.  See October 2009 primary care note.  At his hearing, the Veteran complained of sharp pain at the surgical site.  See Hearing Transcript P. 3.  

In light of the medical evidence of record, the Board finds the Veteran's statements regarding painful scarring credible.  Because of his painful scaring, he is entitled to a 10 percent evaluation under DC 7804.  He is not entitled to an evaluation greater than 10 percent because there is no evidence he has three or four scars that are unstable or painful.  A compensable evaluation under DC 7338 is not warranted because there is no competent evidence establishing the Veteran has a recurrent or unoperated hernia.    

In his February 2010 VA Form 9, the Veteran argues he is entitled to at least a 30 percent evaluation under DC 7338.  In so arguing, the Veteran specifically points to his prior surgeries, as well as his 20 pound lifting restriction.  In determining the actual degree of disability, however, an objective examination is more probative of the degree of the Veteran's impairment.  The opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria with respect to determining the severity of his service-connected disabilities.  Moray v. Brown, 2 Vet. App. 211, 214 (1993).  

In this respect, no doctor indicates the Veteran has a recurrent or unoperated hernia, either of which is required to receive a compensable evaluation under DC 7338.  Regarding his 20 pound lifting restriction, the Board notes that none of the treatment reports specifically reflect this restriction.  While the Veteran had a temporary 10 pound lifting restriction following his second hernia repair, there is no medical evidence that any permanent restrictions have been imposed.  See April 2008 discharge instructions.  Rather, as noted by the April 2014 VA examiner, the 20 pound lifting restriction appears to be self-imposed   In any event, none of the relevant rating criteria provides for a compensable evaluation specifically due to a 20 pound lifting restriction.  

For these reasons, entitlement to an evaluation of 10 percent, but no greater, is appropriate for the Veteran's status post left inguinal hernia repair due to a painful scar.  The Board has considered the benefit-of-the-doubt rule.  The preponderance of the evidence is against a finding for an evaluation in excess of 10 percent.  See 38 U.S.C.A. § 5107.

The discussion above reflects that the symptoms of the Veteran's status post left inguinal hernia repair are contemplated by the applicable rating criteria.  The effects of the Veteran's disability, including pain as well as functional effects on daily and occupational activities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and extraschedular rating is not warranted.  38 C.F.R. §3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board recognizes entitlement to a total disability evaluation is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447,453 (2009).  However, the evidence does not demonstrate the Veteran's status post left inguinal hernia repair prevents him from working.  The evidence reflects the Veteran is currently working as a self-employed contractor.  Moreover, while the Veteran states he cannot lift more than 20 pounds, the April 2014 VA examiner indicates he is physically able to work without restrictions.  Thus, referral or remand for consideration of a total disability evaluation based on individual unemployability is not warranted.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation of 10 percent, but no greater, for status post left inguinal hernia repair is granted, subject to the law and regulations governing the award of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


